ATTORNEYS FOR PETITIONER:                  RESPONDENTS APPEARING PRO SE:
MARILYN S. MEIGHEN                         RANDY BALLINGER
ATTORNEY AT LAW                            SARA BALLINGER
Carmel, IN                                 Upland, IN

BRIAN A. CUSIMANO                                                        FILED
ATTORNEY AT LAW
                                                                    Sep 30 2020, 4:11 pm
Indianapolis, IN
                                                                         CLERK
                                                                     Indiana Supreme Court
AYN K. ENGLE                                                            Court of Appeals
                                                                          and Tax Court

ATTORNEY AT LAW
Indianapolis, IN



                               IN THE
                         INDIANA TAX COURT

GRANT COUNTY ASSESSOR,                      )
                                            )
      Petitioner,                           )
                                            )
             v.                             ) Cause No. 19T-TA-00019
                                            )
RANDY & SARA BALLINGER,                     )
                                            )
      Respondents.                          )


                    ON APPEAL FROM A FINAL DETERMINATION OF
                        THE INDIANA BOARD OF TAX REVIEW

                               FOR PUBLICATION
                               September 30, 2020

WENTWORTH, J.

      The Grant County Assessor appeals the Indiana Board of Tax Review’s final

determination that reduced the assessment of Randy and Sara Ballinger’s golf course
land for the 2018 tax year. 1 Upon review, the Court affirms the Indiana Board’s final

determination.

                           FACTS AND PROCEDURAL HISTORY

       During the year in issue, the Ballingers owned approximately 302 acres of land in

Marion, Indiana. (Cert. Admin. R. at 17-21.) Two 18-hole golf courses were situated on

roughly 298 acres (hereinafter, “Walnut Creek”). (See Cert. Admin. R. at 17.) The

remaining acreage contained two single-family residences, two clubhouses, multiple pole

barns, and at least two utility sheds. (See Cert. Admin. R. at 17-21.)

       For the 2018 tax year, the Ballingers’ property was assigned a total assessed value

of $619,700 ($379,600 for land and $240,100 for improvements). (Cert. Admin. R. at 17,

184.) Of that value, $312,600 was allocated to Walnut Creek’s land and $31,700 was

allocated to Walnut Creek’s yard improvements, consisting of the 36 golf course holes.

(See Cert. Admin. R. at 17, 20-21.) Believing that the Walnut Creek portion of the

assessment was inconsistent with Indiana Code § 6-1.1-4-42, the Ballingers filed a

“Notice to Initiate an Appeal” on June 11, 2018. (See Cert. Admin. R. at 6-8.) See also

generally IND. CODE § 6-1.1-4-42(c) (2018) (requiring that the income approach be used

to determine the true tax value of golf courses). On November 2, 2018, after holding a

hearing, the Grant County Property Tax Assessment Board of Appeals denied the

Ballingers’ appeal. (Cert. Admin. R. at 3-5.)

       On November 26, 2018, the Ballingers filed a petition for review with the Indiana

Board, electing to have their case heard pursuant to the Indiana Board’s small claims



1
  Portions of the administrative record are confidential. Accordingly, this opinion will provide only
that information necessary for the reader to understand its disposition of the issue presented.
See generally IND. ST. ACCESS RULE 9(A)(2)(d) (2020).
                                                 2
procedures. (See, e.g., Cert. Admin. R. at 1-2.) On January 9, 2019, the Indiana Board

conducted a hearing on the matter during which the Ballingers claimed that Walnut

Creek’s land should be valued at $131,196.75 for 2018. (See Cert. Admin. R. at 182,

185-86.)   In support of this value, the Ballingers presented, among other things, a

spreadsheet prepared by their certified public accountant (“CPA”) that applied the income

approach methodology 2 set forth under 50 IAC 29-1-1 et seq. (See Cert. Admin. R. at

29, 127-30, 188-89.) The spreadsheet calculated Walnut Creek’s 2018 net operating

income (“NOI”) by first determining its adjusted gross income (estimating potential gross

income minus the golf cart, pro-shop, and other non-golf course revenues) and then

subtracting certain operating expenses (e.g., machine repairs, wages, and property

taxes), resulting in a negative NOI. (See Cert. Admin. R. at 29, 129, 194-197.)

       Next, the CPA multiplied the adjusted gross income of $306,738.00 by a 5%

liability, as required when the NOI is negative, yielding $15,336.90. (See Cert. Admin. R.

at 29, 130.) Finally, the CPA divided $15,336.90 by the 11.69% capitalization rate

prescribed by the Department of Local Government Finance (“DLGF”), concluding to a

final 2018 land value of $131,196.75. (See Cert. Admin. R. at 29, 130.) (See also, e.g.,

Cert. Admin. R. at 162-65, 202 (indicating that the DLGF annually publishes a

memorandum that sets one statewide capitalization rate for golf courses).)

       In response, the Assessor offered the testimony of an Indiana certified Level III

assessor-appraiser who maintained that the Ballingers’ income approach was flawed

because it 1) included the value of the business itself as well as some of its personal


2
   The income approach is “used for income producing properties that are typically rented [and]
converts an estimate of income, or rent, [a] property is expected to produce into value through a
mathematical process known as capitalization.” 2011 REAL PROPERTY ASSESSMENT MANUAL
(incorporated by reference at 50 IND. ADMIN. CODE 2.4-1-2 (2018)) at 2.
                                               3
property, and 2) failed to consider market data by, for example, comparing Walnut

Creek’s financials to those of comparable golf courses. (See Cert. Admin. R. at 202-07,

211-12.) The Assessor further stated that the Ballingers could not prove their income and

expense figures were accurate because they failed to introduce Walnut Creek’s entire

2018 tax return, balance sheets, and profit and loss statements into evidence. (See Cert.

Admin. R. at 197, 211-12.) Lastly, the Assessor declared that the DLGF’s rules and

memoranda on the assessment of golf courses should be disregarded because they 1)

valued the entire business, not solely golf courses; 2) allowed taxpayers to manipulate

their data and artificially lower their assessments; and 3) produced non-uniform

inequitable assessments. (See, e.g., Cert. Admin. R. at 203, 207-08, 211.)

      On April 9, 2019, the Indiana Board issued its final determination, finding that the

Assessor “blatantly failed to value [Walnut Creek] in accordance with Indiana Code § 6-

1.1-4-42.” (Cert. Admin. R. at 178-79 ¶ 19(f).) The Indiana Board further found that the

Ballingers made a prima facie case for reducing their assessment despite any flaws in

their evidentiary presentation. (See Cert. Admin. R. at 178-80 ¶ 19(g) (acknowledging

that the Ballingers’ evidentiary presentation was “vague at times” and “provide[d] only a

scant amount of detail regarding the non-golf course income, golf cart income, and pro-

shop income”).) After weighing the evidence, the Indiana Board determined that Walnut

Creek’s land assessment should be $131,196 as indicated in the Ballingers’ income

approach; the Indiana Board therefore reduced the Ballingers’ 2018 total assessment

from $619,700 to $438,296. (See Cert. Admin. R. at 178, 180 ¶¶ 19(i), 20.)

      On May 24, 2019, the Assessor initiated an original tax appeal. The Court heard

the parties’ oral arguments on November 8, 2019. Additional facts will be supplied as



                                           4
necessary.

                                 STANDARD OF REVIEW

       The party challenging an Indiana Board final determination bears the burden of

demonstrating its invalidity. Osolo Twp. Assessor v. Elkhart Maple Lane Assocs., 789
N.E.2d 109, 111 (Ind. Tax Ct. 2003). Accordingly, the Assessor must demonstrate to the

Court that the Indiana Board’s final determination is arbitrary, capricious, an abuse of

discretion, or otherwise not in accordance with law; contrary to constitutional right, power,

privilege, or immunity; in excess of or short of statutory jurisdiction, authority, or

limitations; without observance of the procedure required by law; or unsupported by

substantial or reliable evidence. See IND. CODE § 33-26-6-6(e)(1)-(5) (2020).

                                             LAW

       Indiana assesses golf courses, “area[s] of land and yard improvements that are

predominately used to play the game of golf[,]” on the basis of their “true tax value.” See

IND. CODE § 6-1.1-4-42(a)-(c) (2018) (amended 2020). See also I.C. § 6-1.1-4-42(b)

(providing “[a] golf course consists of a series of holes, each consisting of a teeing area,

fairway, rough and other hazards, and the green with the pin and cup”); 2011 REAL

PROPERTY ASSESSMENT MANUAL (“Manual”) (incorporated by reference at 50 IND. ADMIN.

CODE 2.4-1-2(c) (2018)) at 2 (explaining that Indiana assesses all real property on the

basis of its “true tax value”). The “true tax value” of a golf course does not refer to its fair

market value or the value of the property to the user, but rather the “market value-in-use

of [the] property for its current use, as reflected by the utility received by the owner or by

a similar user, from the property.” See IND. CODE § 6-1.1-31-6(c), (e) (2018); Manual at

2.



                                               5
       To determine a golf course’s market value-in-use, Indiana’s assessing officials are

to apply an “income capitalization appraisal approach” that:

           (1) incorporate[s] an applicable income capitalization method and
               appropriate capitalization rates that are developed and used in
               computations that lead to an indication of value commensurate
               with the risks for the subject property[’s] use;

           (2) provide[s] for the uniform and equal assessment of golf courses
               of similar grade quality and play length; and

           (3) exclude[s] the value of personal property, intangible property, and
               income derived from personal or intangible property.

I.C. § 6-1.1-4-42(c). See also, e.g., Stinson v. Trimas Fasteners, Inc., 923 N.E.2d 496,

501 (Ind. Tax Ct. 2010) (providing that Indiana’s property tax system taxes the value of

real property, not intangible business value, investment value, or the value of contractual

rights). To that end, the Legislature mandated that the DLGF – the administrative agency

charged with ensuring that Indiana’s property assessments are uniform and equal – adopt

rules to “establish uniform income capitalization tables and procedures to be used for the

assessment of golf courses.” I.C. § 6-1.1-4-42(e); see also generally IND. CODE § 6-1.1-

30-1.1 to -17 (2020).

       The DLGF has promulgated several administrative regulations that contain the

procedures for assessing, reassessing, and annually adjusting golf course assessments.

See 50 IND. ADMIN. CODE 29-1-1, -3 (2018). These regulations provide that assessing

officials must:

           1) Determine the golf course’s potential income;

           2) Add its miscellaneous income;

           3) Add the potential income to miscellaneous income to determine
              the golf course’s effective gross income;



                                             6
           4) Deduct the expenses and replacement reserves from the
              effective gross income to determine the golf course’s NOI; and

           5) Divide the NOI by the overall capitalization rate to determine the
              golf course’s assessed value.

50 IND. ADMIN. CODE 29-3-5(a) (2018). See also 50 IND. ADMIN. CODE 29-3-4 (regarding

the evaluation of income and expense information for golf courses). If an assessing

official determines that a golf course’s NOI is negative, however, she must determine the

property’s market value-in-use that “results in a liability of five percent (5%) of the adjusted

gross income” by, among other things, multiplying the golf course’s adjusted gross

income by 5% and then dividing the result by an overall capitalization rate. See IND.

ADMIN. CODE 29-3-7 (2018). With respect to the formulation of the capitalization rate, the

DLGF “may disseminate [it], based on market verifiable information, for each county

annually” or it may be developed by using: 1) market extraction; 2) effective tax rate; 3)

mortgage and equity; and 4) discounted cash flow. See 50 IND. ADMIN. CODE 29-3-6(a)-

(b) (2018).   See also 50 I.A.C. 29-3-6(a) (providing the “overall capitalization rate

expresses the relationship between [NOI] and the market value of the property”).

                                         ANALYSIS

       On appeal, the Assessor asks the Court to reverse the Indiana Board’s final

determination because it is an abuse of discretion, arbitrary and capricious, unsupported

by substantial evidence, and contrary to law. (See Pet’r Br. at 4.) More specifically, the

Assessor makes the related claims that the Indiana Board placed the burden of proof on

the wrong party and erroneously determined that the Ballingers made a prima facie case

for reducing their 2018 assessment. (See Pet’r Br. at 4.)




                                               7
                                  I. Burden of Proof

       The Assessor claims that the burden of proof lies with the Ballingers because her

2018 assessment of their Walnut Creek golf course property was entitled by law to the

presumption of correctness. (See Pet’r Br. at 6-7.) The Assessor contends that the

Indiana Board nonetheless failed to place the burden of proof on the Ballingers to prove

the assessment was incorrect, and instead, in violation of the law, placed the burden of

proof on her to prove the assessment was correct. (See Pet’r Br. at 6-7 (citing, e.g.,

Eckerling v. Wayne Twp. Assessor, 841 N.E.2d 674 (Ind. Tax Ct. 2006)).) The Assessor

maintains that this improper reversal of the burden of proof is evident from, among other

things, the final determination repeatedly noting the Assessor’s lack of evidence to

support the assessment and the Assessor’s use of the general assessment rules, not the

specific golf course assessment rules, in determining the original assessment. (See Pet’r

Br. at 6-7.)

       It is well-established that the assessment of real property pursuant to Indiana’s

Property Assessment Manual and Guidelines, incorporated by reference in 50 IAC 2.4-1-

2(c), is presumed to be accurate. See, e.g., Eckerling, 841 N.E.2d at 676; Manual at 3.

The Legislature enacted a specific statute that requires the market value-in-use of a golf

course to be ascertained through the application of the income approach. See generally

I.C. § 6-1.1-4-42. Accordingly, the assessment of the Ballingers’ golf course property was

entitled to the presumption of correctness if the Assessor applied the income approach

methodology set forth under 50 IAC 29-1-1 et seq.

       The Assessor does not dispute that she assessed the Ballingers’ golf course using

the cost approach on a per hole basis. (Compare Cert. Admin. R. at 17-21, 161 with REAL



                                            8
PROPERTY ASSESSMENT GUIDELINES FOR 2002 -- VERSION A (incorporated by reference at

50 IND. ADMIN. CODE 2.3-1-2 (repealed 2010)), Bk. 2, App. G at 2, 6, 37 (regarding the per

hole assessment of golf courses).) (See also Oral Arg. Tr. at 11.) Indeed, the Assessor

argued at the administrative hearing that her assessment was not only consistent with

prior Indiana Board decisions regarding the assessment of Walnut Creek, 3 but also was

lower than any of the other golf courses in Grant County on a per hole basis. 4 (See Cert.

Admin. R. at 161, 203-04, 207-11.)

       The Assessor’s arguments are, however, unavailing. First, prior Indiana Board

decisions are not binding on the Court, which has long-held “that each tax year stands

alone for property tax assessment administrative and judicial appeals.” Garrett LLC v.

Noble Cty. Assessor, 112 N.E.3d 1168, 1175 (Ind. Tax Ct. 2018) (citation omitted). In

addition, the Assessor did not establish that Walnut Creek’s assessment was lower than

other Grant County golf courses on a per hole basis because the other assessments

included more than just the golf course property alone. (See Cert. Admin. R. at 161.)

Finally, the Assessor’s failure to assess the Ballingers’ golf course using the mandated

income approach methodology makes the assessment ineligible for the presumption of

correctness. Accordingly, the Court is not persuaded that any of these reasons support

the claim that the Indiana Board improperly shifted the burden of proof to the Assessor.

       The Assessor’s claim exposes apparent confusion about the animation of the

burden of proof. The Court previously has explained that the term “burden of proof”


3
   The administrative record indicates that the Ballingers have challenged several of their
assessments over the years. (See, e.g., Cert. Admin. R. at 60-61.) For example, the Indiana
Board upheld the Ballingers’ 2015 and 2016 assessments, as determined by the Grant County
Property Tax Assessment Board of Appeals, because both the Ballingers and the Assessor failed
to make prima facie cases for changing the assessments. (See Cert. Admin. R. at 32-50.)


                                             9
incorporates two burdens: the burden of persuasion, which remains with the same party

throughout a litigation, and the burden of production, i.e., the duty to produce evidence,

which may shift from party to party during the course of a litigation. Peters v. Garoffolo,

32 N.E.3d 847, 852 n.6 (Ind. Tax Ct. 2015). Therefore, the Indiana Board’s observations

that the Assessor had not produced evidence to support the assessment may merely

have indicated that the burden to produce evidence shifted to the Assessor because the

Indiana Board found the Ballingers made a prima facie case by providing sufficient

evidence to establish their claim. See id. at 852.

                                 II. Prima Facie Case

       Next, the Assessor claims that the Indiana Board erred in concluding that the

Ballingers made a prima facie case for reducing their 2018 assessment. (See, e.g., Pet’r

Br. at 7-14.) The Assessor maintains that the Ballingers’ income approach evidence was

insufficient to shift to her the duty to produce evidence that her assessment was correct

for the following reasons: a) they did not submit a USPAP-compliant appraisal, b) their

income approach was based on DLGF rules and related memoranda that conflict with

Indiana Code § 6-1.1-4-42 and violate Indiana’s constitutional requirements of uniformity

and equality, c) their analysis used the DLGF’s arbitrarily established statewide

capitalization rate, and d) their analysis considers income and expenses derived from

Walnut Creek’s personal property. (See Pet’r Br. at 7-14; Pet’r Reply Br. at 3-6; Oral Arg.

Tr. at 32-36, 40-42.)

                                a) No USPAP appraisal

       The Assessor claims that the Ballingers did not make a prima facia case because

they failed to submit a USPAP-compliant appraisal in support of an assessment reduction.



                                            10
(See Pet’r Br. at 7.) As the Legislature has explained, however, a taxpayer who appeals

an assessment under Indiana Code § 6-1.1-15-1.1, as here, is not required to have an

appraisal of the property to initiate or prosecute the appeal. IND. CODE § 6-1.1-15-1.2(h)

(2018). Moreover, this Court has explained that there is no “per se rule that presenting a

USPAP-compliant appraisal automatically establishes a prima facie case for reducing an

assessment under Indiana’s market value-in-use assessment system.”               Wigwam

Holdings LLC v. Madison Cty. Assessor, 125 N.E.3d 7, 12 (Ind. Tax Ct. 2019); see also

generally Lakes of Four Seasons Prop. Owners’ Ass’n v. Dep’t of Local Gov’t Fin., 875
N.E.2d 833 (Ind Tax Ct. 2007) (regarding the making of a prima facie case for reducing

an assessment without a USPAP-compliant appraisal), review denied. Consequently, the

Ballingers’ lack of a USPAP-compliant appraisal is not fatal to making their prima facie

case.

                                b) Conflicts with the Law

        The Assessor also claims that the Ballingers’ income approach lacks probative

value to support a prima facie case because it conflicts with Indiana Code § 6-1.1-4-42

and violates Indiana’s constitutional requirements of uniformity and equality because it

allows the consideration of personal property income and expenses in valuing golf

courses. (See, e.g., Pet’r Br. at 13-14.) Indiana Code § 6-1.1-4-42 requires assessing

officials to “exclude the value of personal property, intangible property, and income

derived from personal or intangible property” in determining the market-value-in-use of

golf courses. I.C. § 6-1.1-4-42(c)(3). The statute also requires the DLGF to adopt rules

for establishing, among other things, the procedures to be used for assessing golf

courses. See I.C. § 6-1.1-4-42(e). Consistent with that mandate, the DLGF adopted 50



                                           11
IAC 29-3-3 that states in part:

          Because a golf course may generate multiple sources of income,
          including green fees, membership dues, and concessions,
          assessing officials shall solicit data for gross income and allowable
          operating expenses from the golf course operators and use federal
          tax returns or similar evidence as verification that the submissions
          are correct.

          [] Assessing officials may examine multiple years of financial
          records and federal tax returns, up to and including the most
          current financial records and federal tax returns of the taxpayer as
          of March 1 of the year of assessment, to ensure that the
          appropriate income and expense information for the subject
          property is utilized.

50 IND. ADMIN. CODE 29-3-3 (2018). Regulation 50 IAC 29-3-4, in turn, details the order

by which assessing officials should arrange and evaluate income, allowable expenses,

and non-allowable expenses for purposes of developing a golf course’s NOI. 50 I.A.C.

29-3-4.

       Contrary to the Assessor’s argument, none of these provisions authorize the

inclusion of income or expenses derived from a golf course’s personal property. See,

e.g., Hutcherson v. Ward, 2 N.E.3d 138, 142 (Ind. Tax Ct. 2013) (explaining that the Court

may not construe an unambiguous statute in a manner that would extend or contract its

meaning by reading in language to correct supposed omission); Osolo, 789 N.E.2d at 112

(providing that duly promulgated administrative rules and regulations are subject to the

same rules of construction as statutes). In fact, the DLGF’s regulations are consistent

with Indiana Code § 6-1.1-4-42 by expressly excluding the value of personal property,

intangible property, and income derived from personal or intangible property for purposes

of determining the market value-in-use of golf courses. Compare 50 IND. ADMIN. CODE

29-3-2 (2018) with I.C. § 6-1.1-4-42(c)(3).



                                              12
       Notwithstanding, the administrative record contains a 2018 DLGF PowerPoint

presentation on the valuation of golf courses that appears to sanction the inclusion of

income derived from personal property: “Income to be excluded should consist of golf

cart rental & pro shop income. Other personal property income consisting of food &

beverage will be included.” 5 (Cert. Admin. R. at 144.) While the statement in the DLGF’s

PowerPoint is troubling, it is insufficient, without something more, to support a finding that

all the DLGF’s rules for assessing golf courses and its related memoranda conflict with

Indiana Code § 6-1.1-4-42 and the constitutional requirements of uniformity and equality. 6

Thus, the Assessor’s criticism on this point is hollow.

                                    c) Capitalization rate

       Next, the Assessor alleges the Ballingers’ use of the DLGF 2018 statewide

capitalization rate of 11.69% in their income approach was improper because it fails to

account adequately for risk and it lacks a sufficient evidentiary basis because the DLGF

did not disclose its methods for developing the rate. (See, e.g., Pet’r Br. at 9-10.) The

Assessor, however, offers no evidence to substantiate these allegations. See Herb v.

State Bd. of Tax Comm’rs, 656 N.E.2d 890, 893 (Ind. Tax Ct. 1995) (providing that

allegations that are unsupported by factual evidence do not constitute probative



5
  The DLGF’s PowerPoint presentation refers to a memorandum issued on December 15, 2009,
on the valuation of golf courses. (See Cert. Admin. R. at 144.) The memorandum, however, was
not admitted into evidence during the administrative hearing; consequently, it is not included in
the certified administrative record. Therefore, the Court will not consider the memorandum on
appeal. See generally State Bd. of Tax Comm’rs v. Gatling Gun Club, Inc., 420 N.E.2d 1324 (Ind.
Ct. App. 1981); see also IND. CODE § 33-26-6-3 (2020).
6
  Although the Assessor cited an International Association of Assessing Officers’ guide to explain
the “common” method of accounting for a golf course’s personal property income and expenses,
she did not provide the guide to the Indiana Board during the administrative proceeding. (See,
e.g., Cert. Admin. R. at 160.) Therefore, the Court may not consider the guide on appeal. See,
e.g., I.C. § 33-26-6-3.
                                               13
evidence). Accordingly, in the absence of market-based evidence, the Court cannot

conclude that the Ballingers’ use of the DLGF’s 2018 statewide capitalization rate

weakens the probative value of their income approach simply because the memorandum

did not explain how the rate was derived. 7

                     d) Income and expenses from personal property

       Finally, the Assessor contends that the Ballingers’ income approach is not

probative and cannot make a prima facie case because it considered income and

expenses from personal property in developing NOI. (See Pet’r Br. at 10-13.) At the

Indiana Board hearing, the Ballingers’ CPA testified that even if income and expenses

from personal property were excluded from the analysis, Walnut Creek’s NOI would still

be negative. (See Cert. Admin. R. at 195-96.) The Assessor did not attempt to impeach

this testimony or provide rebuttal evidence to show that Walnut Creek’s NOI would have

been positive had Walnut Creek’s personal property income and expenses been included.

(See Cert. Admin. R. at 195-211.) Accordingly, the Indiana Board, as the finder-of-fact,

weighed the probative evidence:

           Turning to the [Ballingers’] income capitalization analysis, we agree
           with the [Assessor] that it contains flaws. However, we are in the
           position where we must weigh the flaws made in good faith against
           the [Assessor’s] failure to apply the income approach as required by
           statute. [The Ballingers’] 1120S forms offer only partial accounting
           and provide only a scant amount of detail regarding the non-golf
           course income, golf cart income, and pro-shop income. [The CPA]
           did provide testimony as to how he arrived at his final conclusion of
           value, albeit the testimony was vague at times. These problems
           diminish the credibility of the [Ballingers’] analysis. With that being
           said, the [Ballingers] attempted to provide golf course income data

7
  If the Assessor believed an explanation of the DLGF’s capitalization rate methodology was vital
to an accurate determination by the Indiana Board, the Assessor was responsible for getting that
information into the administrative record. The Assessor could have accomplished this by
transferring the matter to the Indiana Board’s standard hearing procedures that allows the use of
discovery tools. See, e.g., 52 IND. ADMIN. CODE 3-1-3 (2018) (repealed 2020).
                                               14
          and valued the property in good faith and in accordance with Indiana
          Code § 6-1.1-4-42, something that the [Assessor] did not attempt to
          do.

                                 *   *        *        *   *

          Ultimately, the [Assessor] failed to correctly assess the golf course
          according to Ind[iana] Code § 6-1.1-4-42.           The [Ballingers]
          attempted, in good faith, to provide an accurate assessment of the
          golf course. After weighing the evidence, we find the [Ballingers’]
          evidence probative, and the assessment must be changed to reflect
          that.

(Cert. Admin. R. at 178-180 ¶¶ 19(g), (i).)

       Now, on appeal, the Assessor invites the Court to do something that it cannot do:

reweigh the evidence. See Freudenberg-NOK Gen. P’ship v. State Bd. of Tax Comm’rs,

715 N.E.2d 1026, 1030 (Ind. Tax Ct. 1999), review denied (explaining that this Court may

not reweigh the evidence or judge the credibility of witnesses). Moreover, this Court may

not reverse an Indiana Board final determination because it simply disagrees with the

Indiana Board’s factual findings because it may not substitute its judgment for that of the

Indiana Board. See Alte Salems Kirche, Inc. v. State Bd. of Tax Comm’rs, 694 N.E.2d
810, 813 (Ind. Tax Ct. 1998). Accordingly, the Indiana Board’s determination that the

Ballingers made a prima facie case for reducing their 2018 assessment stands.

                                      CONCLUSION

       The final determination in this case reveals that the Indiana Board considered the

parties’ evidentiary presentations, weighed their probative value, and concluded that the

Ballingers’ evidence best reflected the market value-in-use of their Walnut Creek golf

course land. The Court finds no basis for reversing the Indiana Board’s conclusion, and

therefore, its final determination is AFFIRMED.




                                                  15